JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 21, 2014, be affirmed. Appellant asserts that the term “writ of habeas corpus,” as used in 18 U.S.C. § 4247(g), is unconstitutionally vague. This court, however, previously considered and rejected this challenge. See Wattleton v. Holder, 534 Fed.Appx. 3, 4 (D.C.Cir.2013) (per curiam) (“Because 18 U.S.C. § 4247(g) does not set forth any prohibition or requirement, it does not raise any due process concern based on a lack of fair notice.”). Therefore, the complaint fails to state a claim upon which relief can be granted.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.